Citation Nr: 1619653	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-29 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbar strain with degenerative changes at L5-S1 (hereinafter a "lumbar strain").

2.  Entitlement to an evaluation in excess of 10 percent for peripheral radiculopathy of the left lower extremity (LLE) affecting sciatic nerve associated with lumbar strain.  

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity (RLE) affecting sciatic nerve associated with lumbar strain.  

4.  Entitlement to service connection for a right shoulder disability.  

5.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to service-connected lumbar strain.  

6.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected lumbar strain.  

7.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar strain.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disability.  

9.  Entitlement to service connection for hypertension, to include as secondary to a heart disability.

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 25, 1980 to November 16, 1995, and had dishonorable active duty service for VA purposes from November 17, 1995 to February 19, 2002.  

The Veteran's DD-214 showed a dishonorable discharge in February 2002 as the result of a court martial.  However, a VA administrative decision in November 2002 determined that he had had periods of good service between September 25, 1980, and November 16, 1995 (as noted on the DD-214).  The Veteran did not appeal this administrative determination, so it is final.  All determinations on his service connection claims must be based on his service between September 25, 1980 and November 16, 1995, because benefits cannot be awarded based on his dishonorable service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2010 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the July 2010 rating decision, the RO denied a higher than 10 percent evaluation for a lumbar strain; denied service connection for bilateral hip arthritis, to include as secondary to lumbar strain; denied service connection for bilateral leg arthritis, to include as secondary to lumbar strain; denied service connection for a right shoulder disability; denied service connection for high blood pressure, to include as secondary to a heart disability; denied reopening the service connection claim for PTSD based on new and material evidence; and denied reopening the service connection claim for a heart disability based on new and material evidence.  The Veteran appealed his increased evaluation claim for lumbar strain and his service connection claims for bilateral hips, bilateral legs, right shoulder, and high blood pressure.  

In the June 2013 rating decision, the RO granted service connection for peripheral radiculopathy of the RLE and assigned a 10 percent evaluation, effective October 3, 2011; granted service connection for peripheral radiculopathy of the LLE and assigned a 10 percent evaluation, effective October 3, 2011; denied service connection for neuropathy of the bilateral upper extremities; denied reopening the claim for service connection for PTSD; denied reopening the claim for service connection for depression; and denied reopening the claim for service connection for a heart disability.  The Veteran appeals for higher initial evaluations for peripheral radiculopathy of the RLE and LLE and for service connection of the other claims.  

In a December 2015 correspondence, the Veteran withdrew his request for a Board hearing.  

The issues of an evaluation in excess of 10 percent for lumbar strain, an evaluation in excess of 10 percent for LLE peripheral neuropathy, and an evaluation in excess of 10 percent for RLE peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's currently diagnosed right shoulder acromioclavicular (AC) joint pain with impingement syndrome and right shoulder tendinopathy, had its onset during his honorable period of active duty service, manifested within one year of separation from such service, or is otherwise etiologically related to such service.

2.  The evidence does not demonstrate that the Veteran's bilateral upper extremity neuropathy is etiologically related to his honorable period of active duty service; nor is it shown to be proximately due to, the result of, or aggravated by his service-connected lumbar strain.  

3.  The Veteran does not have a current diagnosis for a bilateral leg disability other than the already service-connected peripheral neuropathy.  

4.  The evidence does not demonstrate that the Veteran's currently diagnosed mild degenerative joint disease (DJD) of the bilateral hips had its onset during his honorable period of active duty service, manifested within one year of separation from such service, or is otherwise etiologically related to such service; and it is not shown to be proximately due to, the result of, or aggravated by his service-connected lumbar strain.  

5.  In an April 2009 rating decision, the RO denied a claim for service connection for a heart disability, PTSD, and depression; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.

6.  In a July 2010 rating decision, the RO denied a petition to reopen claims for entitlement to service connection for PTSD, depression, and a heart condition; the Veteran did not submit a NOD, no new and material evidence was received within one year of the decision, and the decision became final.  

7.  The evidence received since the final April 2009 rating decision is cumulative or redundant of the evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claims  of entitlement to service connection for a heart disability or for an acquired psychiatric disorder, to include PSTD and depression.

8.  The evidence does not demonstrate that the Veteran's currently diagnosed hypertension had its onset during his honorable period of active duty service, manifested within one year of separation from such service, or is otherwise etiologically related to such service; and it is not shown to be proximately due to, the result of, or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria to establish entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to service-connected lumbar strain, have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The criteria to establish entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected lumbar strain, have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4.  The criteria to establish entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar strain, have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The April 2009 rating decision that denied the claim for service connection for a heart disability, PTSD, and depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).

6.  The July 2010 rating decision that denied a petition to reopen the claims for entitlement to service connection for a heart disability, PTSD, and depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).

7.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

8.  New and material evidence has not been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

9.  The criteria to establish entitlement to service connection for hypertension, to include as secondary to a heart disability, have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.3.09, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in October 2009, July 2010, November 2011, and December 2012.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations.  The Veteran was scheduled for VA examinations in June 2010 for his right shoulder disability, bilateral leg disability, and bilateral hip disability claims.  The record shows that the Veteran failed to report for his scheduled VA examinations.  No good cause for missing the examinations has been shown.  Therefore, the Board will proceed to adjudicate the claims based on the evidence of record.  38 C.F.R. § 3.655 (2015).    

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. New and Material Evidence

A. Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B. Heart Disability

In an April 2009 rating decision, the RO denied the Veteran's claim for service connection for a heart disability, because the RO found that the Veteran did not have a current diagnosis for a heart disability.  In April 2009, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  Rather, in October 2009, he sent in a statement that he wanted to start a "new claim" for a heart condition.  Although this statement was received within the appellate period, there is nothing in it indicating dissatisfaction with the prior denial, such that it could reasonably be construed as a notice of disagreement.  Several pieces of correspondence were received from the Veteran's private attorney at that time within the appellate period, but, again, nothing suggesting dissatisfaction with the prior denial.  Therefore, a proper notice of disagreement was not filed with respect to the April 2009 denial of this claim.

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  In this case, there was new evidence received within the appellate period, including a March 2010 VA General Medical Examination, but this evidence was not material.  None of the evidence received within the appellate period showed a current diagnosis for a heart disability.  Therefore, the Board finds that this evidence does not satisfy the new and material evidence requirements, and the April 2009 rating decision became final.  See 38 C.F.R. § 3.156(b).

As noted above, the Veteran filed a claim to reopen in October 2009, and that claim was denied in a July 2010 rating decision.  The RO had obtained VA outpatient records, as well as the March 2010 VA examination noted above, and reopening was denied because no new and material evidence had been submitted which showed that the Veteran had a current diagnosis for a heart condition.  In July 2010, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD with respect to this claim.  The NOD received in February 2011 from the Veteran's private attorney at the time was very specific as to which issues were the subject of the NOD, and the heart condition was not identified.  There was nothing suggesting disagreement with this claim in any of the other correspondence received from the attorney within the appellate period.  In March 2011, the Veteran filed a "request to reopen" this claim.  Again, although received within the appeal period, this statement was clearly phrased as a new request to reopen, without suggesting any disagreement with the prior denial.  Therefore, the Board concludes a valid NOD was not filed with respect to the July 2010 denial of reopening. 

As for the provisions of 38 C.F.R. § 3.156(b), although new evidence was received within the one year following the July 2010 decision, it was not material.  None of the additional evidence showed diagnosis of a heart condition.  Therefore, the Board finds that this evidence does not satisfy the new and material evidence requirements, and the July 2010 rating decision became final.  This is the last final denial of the claim.

As noted, the current claim to reopen was filed in March 2011.  Since the last final denial in 2010, the RO has received additional VA outpatient treatment records and examinations and statements from the Veteran.  Within the VA treatment records, there are no cardiac complaints, treatment, or diagnoses, other than for hypertension (that claim is being separately considered, as it was not the subject of a prior denial, so new and material evidence is not needed).  The evidence reaffirms that the Veteran does not have a current heart disability diagnosis.  Therefore, the Board finds that the evidence received since the July 2010 rating decision does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened because no new and material evidence has been received demonstrating that the Veteran has a current diagnosis for a heart disability.  See 38 C.F.R. § 3.303.

C. Acquired Psychiatric Disorder

The Veteran's original claim for service connection for PTSD and depression was denied in an April 2009 rating.  The RO found that the Veteran did not have a current diagnosis for PTSD, and he did not establish that his depression was related to his honorable period of active duty service.  In April 2009, the Veteran was advised of the rating decision and his appellate rights.  As discussed in detail above, he did not submit any correspondence indicating dissatisfaction with the prior denial, such that it could reasonably be construed as a notice of disagreement.  Rather, as with the heart claim, in October 2009, he sent in a statement that he wanted to start a "new claim" for PTSD.  

Although the record includes new evidence pertaining to the Veteran's claim that was received within the appeal period, in the form of a March 2010 VA Psychiatry Outpatient Note, such evidence is not material.  The March 2010 VA Psychiatry Outpatient Note does not provide a PTSD diagnosis or relate the Veteran's diagnosed major depressive disorder (MDD) to his period of honorable active duty service.  Therefore, the Board finds that this evidence does not satisfy the new and material evidence requirements, and the April 2009 rating decision became final.  See 38 C.F.R. § 3.156(b).

In a July 2010 rating decision, the RO denied a petition to reopen a claim for service connection for PTSD, because no new and material evidence had been submitted, which showed that the Veteran had a current diagnosis for PTSD.  In July 2010, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  Again, the NOD received in February 2011 from the Veteran's private attorney at the time was very specific as to which issues were the subject of the NOD, and PTSD or depression was not identified.  There was nothing suggesting disagreement with this claim in any of the other correspondence received from the attorney within the appellate period.  In March 2011, the Veteran filed a "request to reopen" this claim.  Again, although received within the appeal period, this statement was clearly phrased as a new request to reopen, without suggesting any disagreement with the prior denial.  Therefore, the Board concludes a valid NOD was not filed with respect to the July 2010 denial of reopening. 

Although additional VA mental health treatment records were associated with the claims file within one year of the July 2010 rating decision, such evidence is not material.  None of the records provide a diagnosis for PTSD or relate his currently diagnosed psychiatric disorder to his honorable period of active duty service.  Therefore, the Board finds that this evidence does not satisfy the new and material evidence requirements, and the July 2010 rating decision became final.  See 38 C.F.R. § 3.156(b).  This was the last final denial of the claim. 

Since the Veteran's last prior final denial in July 2010, the record includes additional VA outpatient treatment records from 2010 to 2013, statements from the Veteran, and a May 2013 VA psychiatric examination.  

At the May 2013 VA examination, the examiner found that the Veteran identified an in-service stressor that was adequate to support a PTSD diagnosis.  However, the examiner found that the Veteran's symptoms did not meet the full criteria for PTSD under the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Based on the Veteran's endorsed symptoms and the valid objective test results, the examiner diagnosed the Veteran with MDD and anxiety disorder.  Overall, the examiner opined that the Veteran's psychiatric symptoms were related to his dishonorable discharge from the military.   

The Board finds that the objective findings in the May 2013 VA examination report are not new and material.  The evidence reaffirmed that the Veteran did not satisfy the DSM-IV criteria to establish a PTSD diagnosis.  The Veteran has not presented any other evidence of a diagnosis of PTSD at any time during the appeal period.  With regard to the Veteran's depression, the May 2013 VA examiner considered the Veteran's service records and post-service treatment records and concluded that the Veteran's current psychiatric symptoms were not found to be medically linked to his reported traumatic experiences during his honorable period of service.  These findings are consistent with the evidence available at the time of the July 2010 rating decision.  

Therefore, the Board finds that the evidence received since the July 2010 rating decision does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  Consequently, the claim for an acquired psychiatric disorder, to include PTSD and depression, may not be reopened because no new and material evidence has been received demonstrating that the Veteran has a current diagnosis for PTSD or that his diagnosed psychiatric disorder is etiologically related to his honorable period of active duty service.  See 38 C.F.R. §§ 3.303, 3.304(f).

III. Service Connection

A. Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis and hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran is not entitled to presumptive service connection for his period of dishonorable service from November 17, 1995 to February 19, 2002.  Thus, any consideration of entitlement to presumptive service connection must be analyzed based on his honorable period of service from September 25, 1980 to November 16, 1995.  

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

B. Right Shoulder Disability and Bilateral Upper Extremity Neuropathy

The Veteran generally asserts service connection for a right shoulder disability.  Regarding service connection for bilateral upper extremity neuropathy, the Veteran specifically argues that muscle spasms in his back cause his arms to go numb.  See October 2009 and October 2011 statements.

Service treatment records (STRs), during the Veteran's honorable period of active duty service, reflect only one complaint for right shoulder pain in April 1988, where he was diagnosed with mild right rotator cuff tendonitis.  No reports of radiating symptoms into his upper extremities were documented.  There were no subsequent complaints, treatment, or diagnosis for right shoulder problems or upper extremity neuropathy during this period.  A November 1993 Report of Medical Examination showed normal upper extremities clinical evaluation results.  

At a January 2003 VA examination for his lumbar spine, the Veteran reported having daily pain that radiated into his shoulders.  No other shoulder symptoms were reported and no objective findings related to his right shoulder were made.  

A December 2008 Orthopedic Surgery Consult Note documents that the Veteran reported having intense right shoulder pain in 1990 during service following weight lifting.  Then, he reported injuring his right shoulder two years prior to his present visit while trimming trees.  At the time, he reportedly sought treatment and received a cortisone injection.  He currently complained of right shoulder weakness and pain.  Based on a November 2008 x-ray, which found mild degenerative arthritis, the Veteran was diagnosed with right shoulder AC joint pain with impingement syndrome.  

A September 2009 VA Primary Care Note documents that the Veteran complained of occasional numbness in his left index finger, but no other radicular symptoms.  A June 2009 cervical spine film was found to be essentially normal and x-rays were negative.  He was diagnosed with probable cervical spine degenerative disc disease with trigger point.  

At a March 2010 General Medical VA examination, the examiner, citing an August 2009 MRI, diagnosed the Veteran with tendinopathy of the right shoulder.  No findings of upper extremity neuropathy were made.  There was no etiological medical opinion provided.  

The Veteran failed to report for his scheduled June 2010 VA examination, which may have provided evidence to substantiate his claim for service connection for his right shoulder.  

At a May 2013 VA peripheral nerves examination, the Veteran reported that neuropathy in his arms began three years earlier.  He described the symptoms as pain, tingling and numbness starting in the back of his neck and radiating into both shoulders and hands.  His doctor reportedly told him that his problems were coming from his neck or shoulder.  Following an objective evaluation, the examiner did not diagnose an upper extremity peripheral nerves condition.  However, the examiner did opine that the Veteran's claimed neuropathy of both arms was not caused by or due to his service-connected lumbar strain.  Based on a review of current medical literature, the examiner explained that there was no causal relationship between upper extremity neuropathy and lumbar spine degenerative disease.  The examiner specifically noted that, "[t]he spinal nerves exiting the lumbar spine region innervate the lower extremities and NOT the upper extremities."

The record includes VA treatment records from 2004 to 2013, which show continued treatment for bilateral shoulder pain, but no etiological medical opinion for the Veteran's current right shoulder disability was provided.  

Based on careful review of the evidence, the evidence does not demonstrate that the Veteran's current right shoulder disability warrants service connection.  First, there is no evidence to show that the Veteran's currently diagnosed right shoulder AC joint pain with impingement syndrome and right shoulder tendinopathy is related to his in-service diagnosis for a mild right shoulder rotator cuff tendonitis.  That in-service diagnosis occurred in 1988 and the Veteran did not have any other reported right shoulder symptoms documented in his STRs during his period of honorable service suggesting that his right shoulder problems resolved.  Although the Veteran reported having intense right shoulder pain in 1990 upon weightlifting, there was no report of him seeking treatment following that incident.  Notably, the Veteran's only other reported right shoulder injury occurred more than 10 years after his period of service after he was trimming trees.  He did not indicate that he had been experiencing right shoulder pain since service.  Without the benefit of a VA examination, the Board must rely on the available evidence of record, which does not show that the Veteran had a chronic in-service right shoulder disability.  The Veteran has failed to present any medical evidence to demonstrate that his current right shoulder disability is etiologically related to his in-service right shoulder diagnosis.  Therefore, the Board concludes that the Veteran is not entitled to service connection on a direct basis for a right shoulder disability.  

To qualify for presumptive service connection, the Veteran must show that his right shoulder arthritis manifested within one year of discharge, or in this case, within one year of his honorable period of service, as his later period of service is not entitled to VA compensation benefits.  However, the earliest documented evidence of the Veteran's mild degenerative arthritis was in 2008, about 13 years after the Veteran's period of honorable service.  The Veteran has not presented any evidence, lay or medical, to show that his right shoulder arthritis manifested symptoms within the presumptive period or that the Veteran had continuous symptoms related to arthritis since his honorable period of service.  Thus, presumptive service connection for a right shoulder disability is also not warranted.  

Furthermore, the evidence does not show that the Veteran warrants service connection for neuropathy of the bilateral upper extremities on a direct or secondary basis.  

There is debatable evidence in the record as to whether the Veteran actually has a current diagnosis for neuropathy of the bilateral upper extremities as the May 2013 VA examiner made no objective findings and no diagnosis confirming such a condition.  However, to the extent that the Veteran has neuropathy of the bilateral upper extremities, the May 2013 VA examiner explicitly found no medical association between his upper extremity neuropathy and his service-connected lumbar strain.  

Despite the Veteran's lay assertions that his symptoms of pain, tingling and numbness were related to his service-connected lumbar strain, the Veteran is not competent to provide such a medically complex opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Notably, at his May 2013 VA examination, the Veteran reported his doctor's belief that his symptoms were actually associated with his non-service-connected neck or shoulder.  As the Veteran has not presented any medical evidence to support his contentions, the Board must find that the Veteran is not entitled to service connection for neuropathy of the bilateral upper extremities on a secondary basis.  

Moreover, the evidence does not show that the Veteran's neuropathy of the bilateral upper extremities occurred during his honorable period of service.  There was no evidence in his STRs that the Veteran had any complaints or treatment for tingling and numbness during his honorable period of service.  Indeed, the Veteran explicitly noted at his May 2013 VA examination that his symptoms of pain, numbness and tingling into his arms began three years earlier.  Although the May 2013 VA examiner did not opine as to whether the Veteran's upper extremity neuropathy had its onset during his honorable service, there is no evidence, lay or medical, to suggest that the Veteran's neuropathy of the bilateral upper extremities is in any way etiologically related to his honorable service.  

In summary, the preponderance of the evidence weighs against finding in favor of service connection for a right shoulder disability and neuropathy of the bilateral upper extremities, to include as secondary to service-connected lumbar strain, therefore, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

C. Bilateral Leg Disability

The Veteran generally asserts a claim for service connection for arthritis in both legs as secondary to his service-connected lumbar strain.  See October 2009 statement.  

During the Veteran's honorable period of active duty service from 1981 to 1991, STRs show multiple complaints and treatment for bilateral knee pain, bilateral ankle sprains, and bilateral shin splints.  There was no diagnosis for arthritis.  A November 1993 Report of Medical Examination showed normal lower extremities clinical evaluation results.  

During a musculoskeletal examination performed at a March 2010 General Medical VA examination, there was no evidence of inflammatory arthritis, normal motor, sensory, and reflex examination results, normal muscle strength, no muscle atrophy, and no abnormal foot findings.  Other than lumbar spine radiculopathy, there was no other lower extremity diagnosis made.  

Although the general medical examination did not specifically examine the Veteran's legs, the Veteran failed to report for a scheduled June 2010 VA examination, which may have provided additional evidence to substantiate his claim. 

VA treatment records from 2004 to 2013 do not reflect any complaints, treatment, or diagnosis for bilateral leg problems, including arthritis, other than his already service-connected peripheral radiculopathy of the bilateral lower extremities.   

Based on a careful review of the evidence, the Board finds that the Veteran does not have a current diagnosis for a bilateral leg disability.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his original claim for service connection in October 2009 and the evidence does not indicate that he has a current diagnosis for a bilateral leg disability at any time during his appeal.  

Despite the Veteran's lay assertions that he has a current bilateral leg disability, the overwhelming medical evidence disputes his assertions.  The Veteran is competent to report bilateral leg symptoms, including pain; however, he is not competent to diagnosis arthritis.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The clinical evidence does not support that the Veteran has a distinct bilateral leg disability other than his radiculopathy.  Therefore, the Board finds that service connection for a bilateral leg disability is not warranted as there is no current diagnosis of a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, the preponderance of the evidence weighs against finding in favor of service connection for a bilateral leg disability, to include as secondary to service-connected lumbar strain, therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

D. Bilateral Hip Disability

The Veteran contends that his bilateral hip arthritis was caused by his service-connected lumbar strain.  Specifically, he argues that his lumbar spine pain radiates into his hips.  He also asserts that his spinal injury causes his hip pain.  See November 2008 and March 2012 statements.  

STRs, during his honorable period of service, document complaints and treatment for hip pain.  January 1984 STRs reflect that the Veteran complained of left hip pain, which was diagnosed as left hip muscle strain and musculoskeletal pain.  June 1984 STRs show that the Veteran complained of low back and left hip pain.  An October 1987 STR described the Veteran's pain as radiating from his back down into his left hip.  According to an August 1989 consultation report, the Veteran continued to have low back pain which radiated into his left mid-thigh.  December 1992 STRs document that the Veteran had chronic low back pain with left hip pain without a real history of acute trauma in recent years.  A radiologic examination of the bilateral hips showed no significant abnormality.  A November 1993 Report of Medical Examination showed normal lower extremities clinical evaluation results.  Recurrent back pain was noted by the examiner, but no other symptoms or diagnosis was reported.  

At a January 2003 VA examination, the examiner noted that the Veteran's bilateral hip x-rays showed a concentric hip and no signs of bony pathology.  The examiner opined that the Veteran's left hip pain originated from his low back degenerative changes at L5-S1.  No distinct hip diagnosis was made.  

A September 2008 x-ray revealed that the Veteran had mild DJD of the bilateral hips.  See December 2008 Orthopedic Surgery Consult Note.  

The Veteran failed to report for a scheduled June 2010 VA examination, which may have provided additional evidence to substantiate his claim. 

The record includes VA treatment records from 2004 to 2013, which reflect continued treatment for bilateral hip pain, but no etiological medical opinion on his current bilateral hip disability was provided.   

Based on a careful review of the evidence, the evidence does not demonstrate that the Veteran's currently diagnosed mild DJD of the bilateral hips is etiologically related to his in-service left hip pain.  During his period of honorable service, there was no significant bilateral hip abnormality.  Notably, during the Veteran's January 2003 examination, the clinical evidence did not show signs of a bony pathology and suggested that the Veteran's complaints of hip pain were actually associated with his low back degenerative changes.  No competent medical evidence was presented medically linking the Veteran's mild DJD of the bilateral hips to his in-service complaints of pain.  

Furthermore, there is no evidence that the Veteran's bilateral hip arthritis manifested within one year of his separation from his honorable period of service.  Reiterating the above, no arthritis was documented at his 2003 VA examination, about eight years after his separation.  Thus, service connection on a presumptive basis for a bilateral hip disability is not warranted.  

Finally, the Veteran has not presented any competent evidence that his mild DJD of the bilateral hips was caused or aggravated by his service-connected lumbar strain.  The Veteran has only provided his lay assertions of a causal connection.  Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge or training to relate his current mild DJD of the bilateral hips to his service-connected lumbar strain.  See Davidson v. Shinseki, 581 F.3d at 1316.  Therefore, the Board finds that the Veteran's lay testimony is not competent to address either causation or aggravation, and thus offers little probative value.  

In summary, the Veteran is not entitled to service connection for a bilateral hip disability on a direct, presumptive, or secondary basis, therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

E. Hypertension

The Veteran contends that his heart disability caused his hypertension.  He does not specifically assert that his hypertension is directly related to his service.  See October 2009 statement.  

STRs during his honorable period of active duty service do not show any diagnosis for cardiac problems or hypertension.  Enlistment and periodic examination results showed no elevated blood pressure readings.  See June 1980, October 1981, and May 1987 examinations.

A July 1995 STR documents that the Veteran sought treatment following two episodes of sudden onset light-headed sensation lasting for at least several hours.  The first episode occurred three weeks earlier in Saudi Arabia immediately after urinating.  There was also a thick tongue with the present episode, but no numbness, vertigo, loss of consciousness, or incontinence.  No urination was associated with the current episode.  Noted positive findings for tachycardia, nausea, and sweating.  Blood pressure readings were 130/77, 164/88, and 155/77.  The examiner found that the episodes were "too long for panic attacks, but clearly not a TIA" (transient ischemic attacks or mini-stroke).  The examiner diagnosed the Veteran with near-syncope.  

The Veteran returned for additional treatment two weeks later with symptoms of light headedness, shortness of breath, anxious feeling, irritability, palpitations, sweaty palms, and a very warm feeling that occurred suddenly.  Finding that the Veteran had experienced multiple episodes of tachycardia, the Veteran underwent a Holter monitor, which was normal.  An August 1995 EKG report showed no abnormal findings, except for slight bowing of the anterior leaflet of the mitral valve.  A September 1995 STR reflects that the Veteran denied any further near-syncopal episodes, but did report some past exertional weakness.  

VA treatment records in 2008 document that the Veteran was receiving medication to treat hypertension.  

In December 2008, the Veteran underwent a VA examination.  Noting the August 1995 EKG findings, the examiner concluded that there was no significant cardiac abnormality.  Presently, the examiner found no current treatment or diagnosis for any cardiac problems in his medical records.  The examiner noted that the Veteran had a "history of hypertension which is not related to this."  No further explanation was provided.  Following an objective evaluation, the examiner concluded that there was "currently no active cardiac condition which can be related to the service without the resort to speculation."  

Repeating the findings discussed above, a March 2010 General Medical VA examination found no extra heart sounds present and a regular heart rhythm.  Citing a September 2008 chest x-ray, there was no significant cardiopulmonary abnormality found.  Hypertension was diagnosed.  No other cardiac-related diagnosis was made.  

VA clinical records since 2008 show continued treatment for hypertension with medication, but no etiological medical opinion.  
Based on a careful review of the evidence, the Board finds that the Veteran is not entitled to service connection for hypertension on a direct, presumptive or secondary basis.  

First, as the Veteran has not been service-connected for a heart disability, service connection on a secondary basis for hypertension is not warranted.  

Next, to qualify for presumptive service connection, the Veteran must show that his hypertension manifested within one year of discharge, or in this case, within one year of his honorable period of service, as his later period of service is not entitled to compensation.  However, the earliest documented evidence of the Veteran's hypertension was in 2008, about 13 years after the Veteran's period of honorable service.  The Veteran has not presented any evidence, lay or medical, to show that his hypertension manifested symptoms within the presumptive period or that the Veteran had continuous symptoms related to hypertension since his honorable period of service.  Thus, presumptive service connection for hypertension is also not warranted.  

Finally, there is no competent evidence establishing a medical link between the Veteran's currently diagnosed hypertension and his period of honorable service.  The Veteran's STRs do not show any complaints, treatment, or diagnosis for hypertension.  Post-service medical records only show continued treatment for hypertension since 2008, but no medical opinion on etiology.  Accordingly, there is no basis upon which to award service connection for hypertension on a direct basis.  

In summary, the preponderance of the evidence weighs against finding in favor of service connection for a heart disability and hypertension, therefore, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to service-connected lumbar strain, is denied.  

Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected lumbar strain, is denied.  

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar strain, is denied.
	
(CONTINUED ON NEXT PAGE)

New and material evidence has not been received, and the petition to reopen a claim for entitlement to service connection for a heart disability is denied. 

Entitlement to service connection for hypertension, to include as secondary to a heart disability, is denied.

New and material evidence has not been received, and the petition to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.  


REMAND

The Veteran is seeking higher evaluations for his service-connected lumbar strain and service-connected peripheral radiculopathy of the RLE and LLE.  Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As previously discussed above, the Veteran was scheduled for a VA examination in June 2010 to assess the current of his service-connected lumbar strain, but he failed to report.  The Veteran's last VA examination was in December 2008, more than seven years ago.  Since his last VA examination, including his scheduled June 2010 examination, the Veteran has asserted worsening back symptoms (e.g., tingling, numbness, muscle spasms, and difficulty sleeping due to back pain).  See October 2011 and March 2012 statements.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of her service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2015).  As the evidence suggests that the Veteran's lumbar strain may have worsened since his last VA examination, a remand is required to determine the current severity of his service-connected disability.

In addition, the findings of the VA examination for the Veteran's lumbar strain may affect the outcome of the higher evaluation claims for peripheral radiculopathy of the RLE and LLE.  Accordingly, the issues are inextricably intertwined, and the Veteran's higher evaluation claims for peripheral radiculopathy of the RLE and LLE cannot be decided until his higher evaluation claim for lumbar strain has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records from the Tampa VA Medical Center from June 2013 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar strain and peripheral radiculopathy of RLE and LLE.  The claims file, including a copy of this REMAND, should be made available to the examiner.  

All findings should be fully documented in the examination report.  

3.  Then, readjudicate the higher evaluation claims for lumbar strain and peripheral radiculopathy of the RLE and LLE.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


